Citation Nr: 9903785	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Alison K. Hannah, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in May 1994 which denied the claimed benefits.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

Review of the claims file shows that the earliest medical 
reports that are of record are VA outpatient records from the 
VAMC San Diego dated in 1990; it appears that the RO had 
requested records that had been developed only since 1989.  
The veteran has testified at two personal hearings.  He has 
indicated, however, that he was first treated for his 
peripheral neuropathy at VAMC San Diego in 1985.  He also 
stated that he was evaluated for his symptoms at Scripps 
Hospital in San Diego in the early 1970s; no records of that 
treatment or evaluation have been obtained or requested.  In 
addition, the veteran testified that he sought medical 
treatment at a Hogan or Hogue Hospital in Hawaii for his 
neurological symptoms within a few months after his 
separation from service, but that repeated attempts to obtain 
copies of those records had been unsuccessful.  

VA has a duty to assist the veteran in obtaining copies of 
medical records that he has indicated are pertinent to his 
claim.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, the 
RO should request copies of the records of the VAMC San Diego 
and Scripps Hospital and the records of any other provider 
identified by the veteran for the time periods indicated by 
him.  

The evidence also indicates that the etiology of the 
veteran's peripheral neuropathy has been unclear to most 
examiners, although the record does contain at least one 
notation that the neuropathy was caused by his exposure to 
Agent Orange.  In this regard, a medical opinion would be 
helpful to determine whether such an etiological relationship 
exists.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names and addresses 
of each health care provider, VA or non-VA, 
that has examined or treated him for symptoms 
related to peripheral neuropathy since his 
separation from service, as well as the 
approximate dates of such examination or 
treatment.  The RO should then request copies 
of the medical records indicated by the 
veteran, particularly from VAMC San Diego 
beginning in 1985 and from the Scripps Hospital 
beginning in 1971.  All records so received 
should be associated with the claims file.  

2.  The RO should then schedule the veteran for 
a neurological examination.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's report 
should describe in detail all current symptoms, 
clinical findings, and diagnoses relative to 
the veteran's peripheral neuropathy.  The 
examiner should specifically be requested to 
provide an opinion as to whether it is at least 
as likely as not that the veteran's peripheral 
neuropathy resulted from his exposure to 
herbicides during service in Vietnam or from 
any other incident of service.  All opinions 
should be supported by reference to pertinent 
evidence in the claims file.  

3.  Upon completion of the requested 
development of the record, the RO should again 
consider the veteran's claim.  If action taken 
remains adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case concerning 
all additional evidence added to the file and 
they should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


